            Case 2:19-cv-01350-JAT--CDB Document 36 Filed 06/08/20 Page 1 of 2




        1   WO                                                                                   MW

        2
        3
        4
        5
        6                       IN THE UNITED STATES DISTRICT COURT
        7                               FOR THE DISTRICT OF ARIZONA
        8
        9    Ary Humberto Clavijo Cruz,                    No. CV-19-01350-PHX-JAT (CDB)
       10                            Petitioner,
       11                                                  ORDER
             v.
       12    William Barr, et al.,
       13                            Respondents.
       14
       15          On January 23, 2020, Petitioner Ary Humberto Clavijo Cruz, who was then detained
       16   in the CoreCivic Eloy Detention Center in Eloy, Arizona, filed, through counsel, an
       17   Amended Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 in which he
       18   asked the Court to issue an order declaring that his detention is unconstitutional and
       19   ordering his release from custody unless Respondents scheduled a custody redetermination
       20   hearing before an Immigration Judge. (Doc. 29.)
       21          Petitioner has filed a Notice of Change in Custody Status (Doc. 35) advising the
       22   Court that on May 25, 2020, Petitioner was removed from the United States to Colombia
       23   and is therefore no longer held in Respondents’ custody. (Doc. 35.) Because Petitioner is
       24   no longer detained and has been removed from the United States, his habeas corpus
       25   challenges appear to now be moot. See Del Cid Marroquin v. Lynch, 823 F.3d 933, 935
       26   (9th Cir. 2016); Abdala v. INS, 488 F.3d 1061, 1064 (9th Cir. 2007). Accordingly,
       27   Petitioner will be required to show cause why this action should not be dismissed. See
       28   Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 72 (2013).


JDDL
            Case 2:19-cv-01350-JAT--CDB Document 36 Filed 06/08/20 Page 2 of 2




        1   IT IS ORDERED:
        2         (1)    Petitioner shall have 10 days from the date this Order is filed to file a
        3   response to this Order and show cause why this action should not be dismissed as moot.
        4         (2)    If Petitioner fails to file a response to this Order within 10 days, the Clerk of
        5   Court must, without further notice, enter a judgment of dismissal of this action and deny
        6   any pending unrelated motions as moot.
        7         Dated this 8th day of June, 2020.
        8
        9
       10
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28


JDDL
                                                       -2-
